— An appeal having been *598taken to this Court by the above-named, appellant from a judgment of the Supreme Court, New York County (Michael J. Obus, J.), rendered on or about July 27, 2012, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur — Tom, J.E, Renwick, Richter, Feinman and Gische, JJ.